Citation Nr: 1226263	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  03-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for ulcerative colitis due to treatment at a VA hospital.

7.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a low back injury sustained in a VA facility in October 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated March 2003, the RO concluded new and material evidence had not been received, and denied the claims for service connection for residuals of a low back injury and PTSD.  In addition, the RO denied the Veteran's claims for service connection for chronic bronchitis, hypertension and erectile dysfunction.  When this case was before it in October 2005, the Board found new and material evidence had been received, and reopened the claim for service connection for PTSD.  Service connection on the merits was denied.  The Board also held that there was no new and material evidence to reopen the claim for service connection for residuals of a low back injury, and denied the claims for service connection for bronchitis, hypertension and erectile dysfunction.

The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated November 2007 set aside the Board's decision, and directed certain development be accomplished.  In November 2008, the Board remanded the claims to ensure due process and for additional development of the record.

By rating action dated May 2008, the RO denied the Veteran's claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a low back injury sustained in a VA facility in October 2006.  The Veteran has also appealed a December 2008 determination of the RO that denied his claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for ulcerative colitis due to treatment in a VA facility.  

The Board notes that by rating action dated December 2010, the RO denied the Veteran's claim for service connection for major depression, a psychotic disorder and schizophrenia.  It does not appear that he appealed this determination.  Thus, this decision will only address the Veteran's claim for service connection for PTSD.

The  issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for damage to the colon due to radiation therapy for prostate cancer at a VA facility in 2007 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed June 1990, rating decision denied service connection for a low back disability.  The Veteran was notified of this decision, but did not file a timely appeal.

2.  The evidence added to the claims file since the June 1990, determination is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim of service connection for a low back disability.

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's bronchitis, initially demonstrated years after service, is etiologically related to military service.

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's hypertension, which was initially demonstrated years after service, is etiologically related to military service.

5.  The Veteran slipped on wax while hospitalized by the VA in October 2006.

6.  There is no competent and probative medical evidence establishing that VA treatment resulted in additional back disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

7.  The Veteran received radiation therapy for prostate carcinoma at a VA facility in 2007.

8.  There is no competent and probative medical evidence establishing that VA treatment resulted in additional disability, specifically, ulcerative colitis, due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

CONCLUSIONS OF LAW

1.  The RO's decision of June 1990, which denied service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  The evidence received since the June 1990, rating decision is not new and material to reopen the appellant's claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bronchitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

4.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

5.  The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional back disability due to treatment at a VA medical center in October 2006 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).

6.  The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ulcerative colitis due to treatment at a VA medical center in 2007 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a March 2009 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for a low back disability, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A March 2006 letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Letters dated September 2007 and September 2008 provided the requisite information pertaining to claims for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a low back injury and ulcerative colitis, respectively.

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service personnel records, various articles submitted by the Veteran, private and VA medical records, VA examination reports, and the Veteran's testimony at a hearing at the RO.  

The Veteran was afforded a VA medical examination to obtain an opinion regarding the existence and etiology of PTSD.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of a bronchitis or hypertension.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which these disorders may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between them and military service.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding involving a lung disability or hypertension in service or for many years thereafter.  As the record does not establish the occurrence of an event in service, to which any current disability may be related, a VA examination is not warranted.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

      I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

By rating action dated June 1990, the RO denied service connection for a low back disability.  The Veteran was notified of this decision, but did not file a timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.  Hence, the issue before the Board is whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability.  

The evidence of record at the time of the June 1990 determination included the service treatment records and post-service medical records.  The only reference in the service treatment records to back problems is on the report of medical history in September 1968.  It was stated he had mild back trouble.  A clinical evaluation of the spine on the separation examination in September 1968 was normal.  

The Veteran was afforded a general medical examination by the VA in December 1968.  He reported no complaints concerning the low back, and no abnormalities of the spine were noted.  

The Veteran was seen by a private physician in October 1974.  He reported he was working as a brakeman on a train in February 1974 when he fell off the steps and landed on his feet and then his back.  He was admitted to a hospital for treatment of his low back.  An examination revealed good range of motion of the lumbosacral spine.  There was no point tenderness and straight leg raising was negative.  A neurological examination of the lower extremities was intact.  The diagnosis was history of chronic back strain.  

In a December 1989 letter, a private chiropractor related he treated the Veteran in October 1989 for injuries sustained in an automobile accident earlier that month.  The Veteran was standing outside the vehicle when it was struck by another vehicle.  The impact caused the Veteran to be thrown to the right side of a ditch.  He was taken to a hospital for evaluation.  He presented to the chiropractor's office with complaints of low back pain and stiffness.  The Veteran related no past history of an injury or accident that affected his current low back condition.  The diagnosis was traumatic lumbar neuralgia and disc syndrome.  

Service connection for residuals of a low back injury was denied by the RO in June 1990 on the basis that there the Veteran's back disability was caused by an intercurrent injury in October 1989 and that it was not related to service.  The Veteran did not perfect an appeal of this determination.

The additional evidence includes private and VA medical records and the Veteran's testimony at a hearing at the RO in March 2004.  Private medical records disclose the Veteran was seen in September 1990 and reported he was at work helping a co-worker lift a heavy object when he felt a pop in his back and pain.  It was noted he had injured his back in 1989.  

During the March 2004 hearing at the RO, the Veteran testified he pulled a muscle in his back while moving tables in the mess hall.  He asserts he was treated in service and given medication for his back problem.  

When hospitalized by the VA in October 2006, the Veteran slipped in the hallway and strained his back.

While the medical records received in conjunction with his attempt to reopen his claim confirm the Veteran has a low back disability, this does not constitute new and material evidence.  The evidence merely provides information that was of record at the time of the June 1990 determination, that is, that the Veteran had a low back disability many years after service.  The fact remains there is no competent medical evidence linking his low back disability to service.  

The additional evidence fails to establish the Veteran has a low back disability that is related to service.  Thus, the element of the claim lacking substantiation in June 1990 remains lacking.  The Board further notes the Veteran's belief that he has a low back disability that is related to service.  Although he is competent to state his symptoms, and that he injured his back in service, he is not, as a lay person, qualified to render a medical diagnosis or an opinion concerning medical causation on these matters.  To the extent the Veteran contends he has a low back disorder that is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board emphasizes that the initial indication following service of low back problems was in October 1974, when he was treated for back pain following an injury at work.  The Board also notes that when he was treated in October 1989 when he was struck by a vehicle, it was specifically indicated he had no prior back injuries.  There is nothing in the medical records showing the Veteran ever reported an injury to the lower back in service. 

Thus, the additional evidence does not raise a reasonable possibility that the Veteran's low back disability is related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for residuals of a low back injury is not reopened.

	II.  Service connection 

A.  Bronchitis

The Veteran asserts service connection is warranted for bronchitis.  During the hearing at the RO in March 2004, the Veteran testified he was treated while in service for bronchitis.  He claims he was prescribed cough syrup and put on oxygen.  He maintains that he has had chronic lung problems since his discharge from service and that he has been diagnosed with chronic obstructive pulmonary disease.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  On a report of medical history in September 1968, the Veteran indicated he had experienced shortness of breath.  Under the physician's summary, it was indicated the Veteran had shortness of breath with exercise.  When seen in a VA outpatient treatment clinic in February 1986, the Veteran reported right-sided lung pain.  He did not have a cough, and there was no history of trauma.  

When hospitalized by the VA for other complaints in July 2000, the Veteran admitted to having a dry "smoker's cough" for several years.  There was no dyspnea, hemoptysis, pain with respiration or wheezing.  The pertinent diagnosis was chronic bronchitis.  Additional records reflect diagnoses of bronchitis and chronic obstructive pulmonary disease.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  While the Veteran alleged he was treated for bronchitis in service, the fact remains the service treatment records are negative for complaints or findings pertaining to bronchitis.  Although he did report shortness of breath at the time of the discharge examination, a clinical evaluation of the lungs and chest was normal on the separation examination in September 1968.  A chest X-ray was normal.  In addition, the Board points out that the respiratory system was normal on VA general medical examinations in December 1968 and February 1975, and that chest X-rays on these examinations were negative.  The first indication of any lung complaints was in 1986, more than 18 years following the Veteran's discharge from service.  

Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that bronchitis was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of any lung complaints for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board also acknowledges the Veteran's assertions that bronchitis is related to service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of bronchitis, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he was treated for lung complaints in service, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of bronchitis.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for bronchitis.

B.  Hypertension 

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran claims service connection should be established for hypertension.  He testified at the March 2004 hearing at the RO that while he was not treated for it for approximately 10 years after service, he controlled it by resting and sleeping.  He maintains he has been on medication and treated for it off and on.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  When seen in a VA outpatient treatment clinic for lung pain in February 1986, blood pressure was 146/94.  

The Veteran was hospitalized by the VA for unrelated complaints in December 1997.  The pertinent diagnosis was hypertension.  Additional records confirm the Veteran has been diagnosed with hypertension.

The evidence against the Veteran's claim includes the service treatment records and the post-service findings of record.  The service treatment records are negative for complaints or findings relating to elevated blood pressure.  The heart and vascular system were evaluated as normal on the separation examination in September 1968.  Blood pressure was 120/80.

The Veteran's blood pressure was 120/80 on the VA general medical examination conducted in December 1968 and 116/74 on the February 1975 VA examination.  As noted above, the initial indication of high blood pressure was in 1986, more than 17 years following the Veteran's separation from service.  

Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that hypertension was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of any elevated blood pressure readings for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board also acknowledges the Veteran's assertions that hypertension is related to service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of hypertension, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this case, the Veteran has acknowledged he was not treated for hypertension for 10 years after service.  He has not provided any competent medical evidence linking hypertension to service.  Where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of hypertension.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for hypertension.

	III.  Compensation benefits under 38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.

A.  Low back 

The Veteran was hospitalized by the VA for unrelated complaints in October 2006.  An October 10, 2006 inpatient note shows that he slipped on wax on the floor of the hallway and strained his back.  He requested stronger pain medications because he was in pain.  Several notes dated October 10 reflect complaints of back pain.  One suggested Tylenol/Etodolac was not adequate for the pain, and that the Veteran requested a back brace.  Another indicated he said he fell the previous day and thought he had pulled a muscle in his back.  The next day, the Veteran reported continued low back pain/stiffness and requested a brace.  He stated he slept poorly because of the back pain.  He was to continue with medication and was referred to orthotics for a back brace.  He also complained that day of back pain that resulted from a near fall in the hallway two days earlier.  He requested a back brace and medication.  He again complained of continued low back pain/stiffness on October 12.  He asserted the brace and pain medications had improved the pain.  On October 15, he complained of pain in the lower back, rated as 8/10.  It was indicated there was an alteration in comfort due to pain.  It was indicated the following day he was to continue with medication and the back brace.  

VA outpatient treatment records disclose the Veteran was seen in December 2006.  An examination of the musculoskeletal system revealed full range of motion.  Muscle strength was 5/5.  The assessment was low back pain.  The examiner indicated medication would be prescribed.  Mild tenderness to palpation to the lower back was noted in March 2007.  Later that month, the Veteran complained of joint/muscle pain in the low back.  When seen in a VA facility in September 2008, while a number of problems were listed in his past medical history, there was no mention of any problems involving the low back.  

By letter dated October 2007, the VA Office of General Counsel advised the Veteran it had not found any evidence that employees of the VA were negligent in the maintenance of the floors, causing him to slip and injure his back.  His administrative tort claim was, therefore, denied.

In order to award benefits under 38 U.S.C.A. § 1151, the record must establish negligence on the part of the VA and that it resulted in additional disability.  The evidence in this case establishes the Veteran has not met either condition.  As noted above, the VA General Counsel concluded there was no negligence by the VA.  

The Board also observes there is no clinical evidence that the Veteran had additional disability to his low back resulting from his slip in a VA facility.  The Board acknowledges the Veteran had some complaints of back pain following the incident in October 2006.  While he was given medication and a brace while in the hospital, no findings were provided in the records.  There is no specific finding of any underlying pathology of the low back.  In general, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The fact remains that the competent and probative medical evidence fail to establish that the Veteran had increased disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations of additional low back disability.  Accordingly, entitlement to the benefits sought is denied.  

B.  Ulcerative colitis

The Veteran also alleges compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ulcerative colitis are warranted.  He asserts it was due to treatment he received for prostate cancer at the VA.  

The record reflects the Veteran received radiation therapy for prostate cancer at a VA facility beginning in July 2007.  It was reported in September 2008 that the Veteran was status post radiation therapy.  It was indicated he had radiation proctitis.  He was diagnosed with possible ulcerative colitis at an outside hospital, but the VA records showed angiodysplasias consistent with proctitis from radiation.  He underwent an exploratory laparotomy and right hemicolectomy in September 2008.  

VA outpatient treatment records reveal the Veteran was seen in May 2009 and complained of his usual chronic abdominal cramping/diarrhea following radiation therapy for prostate carcinoma.  The pertinent impression was probable post radiation related chronic enterocolitis.

Although it appears the Veteran's symptoms following radiation therapy for prostate cancer were suspected of being due to ulcerative colitis, further investigation by the VA proved otherwise.  In this regard, the Board notes a CT of the abdomen in October 2008 revealed mild to moderate dilatation of the small bowel and colon, likely representing postoperative ileus status post right hemicolectomy.

The Board also observes there is no clinical evidence that the Veteran's has ulcerative colitis resulting from his treatment for prostate cancer in a VA facility.  The extensive medical records following radiation therapy do not show any treatment for ulcerative colitis.  

The fact remains that the competent and probative medical evidence fail to establish that the Veteran had increased disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations of additional disability.  Accordingly, entitlement to the benefits sought is denied.

Additional considerations 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Since new and material evidence has not been received to reopen a claim for service connection for residuals of a low back injury, the appeal is denied. 

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ulcerative colitis due to treatment at a VA facility in 2007 are denied.

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a low back disability sustained at a VA facility in October 2006 are denied.


REMAND

The Veteran seeks service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App 1 (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which the appellant is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim submitted; therefore, the Board finds that the Veteran is also seeking service connection for a psychiatric disability other than PTSD, however diagnosed.  In accordance with the precedent opinion in Clemons, the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder is raised by the record.  

Following the June 2011 VA psychiatric examination, the diagnoses were polysubstance dependence, psychotic disorder, not otherwise specified, and antisocial personality disorder.  

The record indicates the Veteran is in receipt of Social Security Administration benefits.  There is information in the claims folder suggesting he was receiving Supplemental Security Income (SSI).  The Board notes that disability is one of the factors considered for SSI.  Since such records might be relevant, the Board believes an attempt should be made to procure the Veteran's Social Security Administration records. 

The Veteran asserts service connection is warranted for erectile dysfunction.  In its November 2007 decision, the Court noted that the Veteran was treated in service for gonococcal urethritis.  Although the genitourinary system was normal on the separation examination, the Court stated this did not exclude the possibility that a chronic condition might have developed.  In November 2008, the Board, accordingly, remanded the claim for service connection for erectile dysfunction and directed that an examination be performed.  The examiner was to provide an opinion as to whether the Veteran's erectile dysfunction was related to an in-service disease or injury.  

Although a VA genitourinary examination was conducted in December 2009, the Board observes the claims folder was not available for review by the examiner.  There is no indication he was aware of the fact the Veteran was treated for gonococcal urethritis during service.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security Administration records.  If necessary, based on the information received, take all appropriate action.

2.  Send the claims folder to the VA examiner who conducted the December 2009 VA genitourinary examination.  Request that he provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's erectile dysfunction is related to an incident in service, to include the episode of gonococcal urethritis in service.  The rationale for any opinion should be set forth.  If the examiner who conducted the December 2009 VA examination is not available, schedule an examination and have the examiner respond to the question set forth above.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


